Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art reference of record is the Kao ‘431 reference.  
Independent claim 1 claims among other things “…………….. a sensor unit disposed in the bezel and configured to measure an internal temperature and internal humidity of the lamp housing…………………..” which is not taught or fairly suggested by Kao ‘431.
Claims 2-4 and 6-10 depend on independent claim 1.
Independent claim 11 claims among other things “…………………… a control unit configured to control the flip disk to rotate such that a heated surface of the flip disk faces the bezel in response to an internal temperature of the lamp housing being determined to be equal to or greater than a preset value.” which is not taught or fairly suggested by Kao ‘431.
Independent claim 12 claims among other things “……………………… a control unit configured to control the flip disk to repeatedly rotate such that moisture is removed from the lamp housing in response to an internal humidity of the lamp housing being determined to be equal to or greater than a preset value.“ which is not taught or fairly suggested by Kao ‘431.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875